In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Lewis, J.), dated November 9, 2012, as denied their motion to transfer venue of the action from Kings County to Richmond County pursuant to CPLR 510 and 511.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the defendants’ untimely motion to transfer venue of the action from Kings County to Richmond County pursuant to CPLR 510 and 511 (see Joyner-Pack v Sykes, 30 AD3d 469, 469 [2006]). Mastro, J.E, Balkin, Sgroi and Hinds-Radix, JJ., concur.